Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of claims 4, 9 and 14, the claimed “first edge” appears is a double inclusion of the “curved edge” introduced in the respective independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9,624,961) in view of Hobbs (US 2,982,166). Lin discloses a screw (20) and method comprising: a head (26); a threaded cylindrical shank (22) mechanically coupled to the head; and a plurality of equally spaced serrations (54) mechanically coupled to the head and shank which function to displace material and prevent unscrewing and would be further capable of preventing unscrewing caused by a vibration force.  Each of the serrations comprises: a displacer (56) for displacing material when the screw is driven into a receptacle and; a concave undercut (58; Fig. 8) where its intersection with the head includes an edge with a leading end at the shank and a distal end circumferentially offset in a direction opposite the tightening direction (column 4, lines 20-24). The distance between the serrations is greater than a length of each serration (see Fig. 13).  Lin describes the displacer can be curved (column 4, lines 10-13) but, does not disclosed the curve as convex.  Hobbs discloses a screw having a displacer with a curved convex surface (32) which would include a curved edge where the convex surface meets the bottom of the head where the curved edge includes a distal end circumferentially offset from a leading end in a direction opposite to the direction of rotation for tightening (see phantom lines in Fig. 13).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the curved displacer of Lin in a convex shape as disclosed in Hobbs because Hobbs teaches the convex shape as providing the same function in the same environment and Lin thus the convex shape would lead to the same results.


Claims 1-5 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (US 2,982,166) in view of Lin (US 9,624,961).  In considering the embodiment of Fig. 5, Hobbs discloses a screw and method comprising: a head (2); a threaded cylindrical shank (1) mechanically coupled to the head; and a plurality of equally spaced serrations (32) mechanically coupled to the head and shank (column 4, lines 44-46) which function displace material and prevent unscrewing (top of column 5) and .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (“APA”) in view of Lin and Hobbs.  In the Background of the Invention the applicant discloses that information handling systems are known to use screws in mechanically coupling an information handling resource to a carrier but, does not disclose the screws having serrations between a head and a shank for preventing unscrewing of the screw.  Modified Lin disclose a screw having serration between a .


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (“APA”) in view of Hobbs and Lin.  In the Background of the Invention the applicant discloses that information handling systems are known to use screws in mechanically coupling an information handling resource to a carrier but, does not disclose the screws having serrations between a head and a shank for preventing unscrewing of the screw.  Modified Hobbs disclose a screw having serration between a head and a shank as described above for preventing the unscrewing of the screw.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the screws of the APA with serrations as disclosed in modified Hobbs for the same purpose of preventing the APA screws from unscrewing.


Allowable Subject Matter
The following is a suggestion of subject matter which is not found in the prior art: in the context of generally claim 5, the prior are does not disclose where the first edge is straight or linear as disclosed in the drawings of the application.  The reference to Lin, while it does have the linear first edge, it does not have the triangular shape; the reference to Hobbs, while it does have the triangular shape, it does not have the linear first edge and; there would be no suggestion for the combination.



Response to Remarks
Applicant argues the amendments made to the independent claims are not found in any combination of Lin and Hobbs.  In response, the examiner disagrees because the Hobbs reference shows in phantom (Fig. 13) the curved/first edge of the convex surface having a distal end circumferentially spaced from a proximal end in a direction opposite the installation direction.

    PNG
    media_image1.png
    415
    728
    media_image1.png
    Greyscale




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FLEMMING SAETHER/Primary Examiner, Art Unit 3677